UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
JAMES D. LAMMERS KURTZ,       )
                              )
               Plaintiff,     )
                              )
               v.             )      Civil Action No. 10-1270 (RWR)
                              )
UNITED STATES OF AMERICA      )
et al.,                       )
                              )
               Defendants.    )
______________________________)


                          MEMORANDUM ORDER

     Pro se plaintiff James D. Lammers Kurtz filed a complaint

naming at least twenty-seven defendants concerning property

located in Wisconsin and harms occurring in Wisconsin and in

courts in the Seventh Circuit.    Most of the defendants have moved

to dismiss.1   Because the plaintiff has made no showing that this

court has personal jurisdiction over any of the moving

defendants, their motions to dismiss will be granted.2


     1
       The plaintiff has filed a motion to reconsider an order
granting as conceded the motions to dismiss filed by defendants
Janet C. Lammers, Lammers Little Lambs, LLC, and Arthur R.
Lammers. Plaintiff’s motion will be granted, and Janet C.
Lammers, Lammers Little Lambs, LLC, and Arthur R. Lammers’
motions to dismiss will be addressed on the merits.
     2
       Defendant Gust Lammers also requests sanctions against the
plaintiff under Federal Rule of Civil Procedure 11(c). Although
such sanctions may be imposed against pro se plaintiffs, see
Hamrick v. Gottlieb, 416 F. Supp. 2d 1, 4 n.3 (D.D.C. 2005), “the
district court is accorded wide discretion” in determining
whether sanctions are appropriate. Westmoreland v. CBS, Inc.,
770 F.2d 1168, 1174 (D.C. Cir. 1985). Although the movants’
                                 - 2 -

     “It is plaintiff’s burden to make a prima facie showing that

the Court has personal jurisdiction over the defendants.”

Ballard v. Holinka, 601 F. Supp. 2d 110, 117 (D.D.C. 2009); see

also First Chicago Int’l v. United Exch. Co., Ltd., 836 F.2d

1375, 1378-79 (D.C. Cir. 1988).    A plaintiff must plead specific

facts providing a basis for personal jurisdiction.    Moore v.

Motz, 437 F. Supp. 2d 88, 91 (D.D.C. 2006).    “Pro se plaintiffs

are not freed from the requirement to plead an adequate

jurisdictional basis for their claims.”   Gomez v. Aragon, 705 F.

Supp. 2d 21, 23 (D.D.C. 2010).

     Under Federal Rules of Civil Procedure and 4(k)(1) and

81(d)(2), personal jurisdiction “must be determined by reference

to District of Columbia law.”    United States v. Ferrara, 54 F.3d

825, 828 (D.C. Cir. 1995).   District of Columbia law provides

that “[a] District of Columbia court may exercise personal

jurisdiction over a person domiciled in, . . . or maintaining his

. . . principal place of business in, the District of Columbia as

to any claim for relief.”    D.C. Code § 13-422.   If the plaintiff

does not plead that a District of Columbia court has personal

jurisdiction over a defendant based on his domicile or place of

business, a court engages in a two-part inquiry to determine if

it has personal jurisdiction over the defendants.    First, a court



motions have merit, I will exercise my discretion against
imposing sanctions against the pro se plaintiff at this stage.
                               - 3 -

must determine whether there is a basis for personal jurisdiction

under the District of Columbia’s long-arm statute.   See GTE New

Media Servs., Inc. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C.

Cir. 2000).   The long-arm statute allows a court in the District

of Columbia to exercise personal jurisdiction over a non-resident

defendant with regard to a claim arising from the defendant's

conduct in:

     (1) transacting any business in the District of
     Columbia;
     (2) contracting to supply services in the District of
     Columbia;
     (3) causing tortious injury in the District of Columbia
     by an act or omission in the District of Columbia;
     (4) causing tortious injury in the District of Columbia
     by an act or omission outside the District of Columbia
     if he regularly does or solicits business, engages in
     any other persistent course of conduct, or derives
     substantial revenue from goods used or consumed, or
     services rendered, in the District of Columbia;
     (5) having an interest in, using, or possessing real
     property in the District of Columbia[.]

D.C. Code § 13-423(a).3   Second, a court must determine whether

the exercise of personal jurisdiction would comport with the

requirements of due process.   See GTE New Media Servs., Inc., 199

F.3d at 1347.   This portion of the analysis turns on whether a

defendant's “minimum contacts” with the District of Columbia

establish that “the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.”    Int'l

Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal


     3
       The alternative bases set forth under the long-arm statute
are inapplicable.
                               - 4 -

quotation marks omitted).   These minimum contacts must arise from

“‘some act by which the defendant purposefully avails [himself]

of the privilege of conducting activities with the forum State,

thus invoking the benefits and protections of its laws.’”     Asahi

Metal Indus. Co., Ltd. v. Super. Ct. of Cal., Solano Cty., 480

U.S. 102, 109 (1987) (quoting Burger King Corp. v. Rudzewicz, 471

U.S. 462, 475 (1985)).   In other words, “the defendant's conduct

and connection with the forum State are such that he should

reasonably anticipate being haled into court there.”   World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

     The plaintiff pleads no facts in his complaint that provide

a basis for asserting personal jurisdiction over the moving

defendants in the District of Columbia.   None of the defendants

appears to be domiciled in the District of Columbia, nor does the

complaint allege that the District of Columbia is the principal

place of business of any of the defendants.   Moreover, the

plaintiff has not pled an adequate basis to assert specific

personal jurisdiction over the named defendants under the

District of Columbia long-arm statute.    The complaint does not

allege that any of the defendants have contacts with the District

of Columbia.4   There are also no allegations in the complaint


     4
       While the plaintiff alleges that the United States is
wrongfully holding hundreds of thousands of dollars in
Washington, D.C. that rightfully belong to the plaintiff (Compl.
at 3), that allegation as to the United States provides no basis
for asserting personal jurisdiction over any of the moving
                                 - 5 -

that the harms of which the plaintiff complains arose from the

defendants’ conduct in transacting business or contracting to

supply services in the District of Columbia, nor are there

allegations of a tortious injury in the District of Columbia.

Rather, all of the harms of which the plaintiff complains appear

to have taken place either in Wisconsin or in courts in the

Seventh Circuit, and the real property at issue is located in

Wisconsin.    The plaintiff’s assertion that venue ––

mischaracterized as jurisdiction –– in this district is proper

because he was denied access to the courts in the Seventh Circuit

(Compl. at 3, 21) is not sufficient to establish personal

jurisdiction in this district.    See Gomez, 705 F. Supp. 2d at 24

(holding that an assertion in the plaintiffs’ complaint that

venue is proper “‘in the District of Columbia in the interest of

justice because no other court of law is available to the

Plaintiffs’” is not sufficient to establish personal jurisdiction

over the defendants).

     Likewise, none of the arguments the plaintiff makes in his

oppositions to the motions to dismiss provides a basis for

asserting personal jurisdiction over the moving defendants.    The

plaintiff’s argument that by filing motions to dismiss, the

moving defendants have created sufficient contacts with this

district to establish personal jurisdiction (Pl.’s Opp’n to Gust


defendants.
                               - 6 -

Lammers Mot. to Dismiss the Compl. ¶ 4(C)) is foreclosed by

Federal Rule of Civil Procedure 12.    See Chase v. Pan-Pac.

Broad., Inc., 750 F.2d 131, 133 (D.C. Cir. 1984) (“It was a

central purpose of Rule 12(b) to do away with the necessity for a

‘special appearance’ by a defendant who sought to present a

personal jurisdiction challenge.”).    Even if the plaintiff’s

unsubstantiated assertion that the Department of Justice is

engaged in a conspiracy in Washington, D.C. to conceal facts

about him (Pl.’s Opp’n to Sheboygan & Wisconsin Defs.’ Mot. to

Dismiss at 2 ¶ 5) could provide a basis for haling the United

States into court in this district, it provides no basis for

asserting personal jurisdiction over any of the moving

defendants.   The plaintiff presents no authority that his

confusing and unsubstantiated claim that the defendants issued

court orders that caused “obstruction of process in the US

Supreme Court” (id. at 5 ¶ 6(B); Pl.’s Opp’n to Fed. Judicial

Defs.’ Mot. to Dismiss ¶ 9) is a sufficient contact with the

District of Columbia to provide a basis for asserting personal

jurisdiction over any of the moving defendants.   Finally, the

plaintiff’s allegation that the defendants’ actions are causing

him a financial injury in the District of Columbia by preventing

him from selling a toilet he designed (Pl.’s Opp’n to Sheboygan &

Wisconsin Defs.’ Mot. to Dismiss ¶ 6(C); Pl.’s Opp’n to Fed.

Judicial Defs.’ Mot. to Dismiss ¶ 10) does not satisfy the long-
                                 - 7 -

arm statute because the plaintiff has not alleged that the

defendants caused this injury by an act or omission in the

District of Columbia or that the defendants regularly do or

solicit business, engage in any persistent course of conduct, or

derive substantial revenue from the District of Columbia.       See

D.C. Code § 13-423(a)(3), (4).

     Thus, under even a liberal construction of his pro se

complaint, see Howerton v. Ogletree, 466 F. Supp. 2d 182, 183

(D.D.C. 2006), the plaintiff has not alleged an adequate basis

for asserting personal jurisdiction over the moving defendants,

and the defendants’ motions to dismiss will be granted.

Accordingly, it is hereby

     ORDERED that the plaintiff’s motion [37] for reconsideration

be, and hereby is, GRANTED.    The order granting the motions to

dismiss of Janet C. Lammers, Lammers Little Lambs, LLC, and

Arthur R. Lammers is vacated.    It is further

     ORDERED that the defendants’ motions [4, 5, 7, 9, 11, 38] to

dismiss be, and hereby are, GRANTED.     The complaint is dismissed

as to all moving defendants.

     SIGNED this 26th day of April, 2011.


                                 __________/s/_______________
                                 RICHARD W. ROBERTS
                                 United States District Judge